      Case 2:18-cv-01622-GMN-DJA Document 152
                                          151 Filed 10/14/20
                                                    10/13/20 Page 1 of 3


 1   DENNIS L. KENNEDY
     Nevada Bar No. 1462
 2   PAUL C. WILLIAMS
     Nevada Bar No. 12524
 3   BAILEY❖KENNEDY
     8984 Spanish Ridge Avenue
 4   Las Vegas, Nevada 89148-1302
     Telephone: 702.562.8820
 5   Facsimile: 702.562.8821
     DKennedy@BaileyKennedy.com
 6   PWilliams@BaileyKennedy.com

 7   DONNA M. CONNOLLY
     New Mexico Bar No. NM 9202
 8   (Admitted Pro Hac Vice)
     RICHARD W. HUGHES
 9   New Mexico Bar No. NM 1230
     (Admitted Pro Hac Vice)
10   REED C. BIENVENU
     New Mexico Bar No. 147363
11   (Admitted Pro Hac Vice)
     ROTHSTEIN DONATELLI LLP
12   1215 Paseo de Peralta
     Santa Fe, New Mexico 87501
13   Telephone: 505.988.8004
     Facsimile: 505.982.0307
14   DConnolly@RothsteinLaw.com
     RWHughes@RothsteinLaw.com
15   RBienvenu@RothsteinLaw.com

16   Attorneys for Defendants Ahmad Razaghi
     and Razaghi Development Company, LLC
17

18                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
19
20   KORY RAZAGHI, an individual;
     ATTENTUS L.L.C., a Nevada Limited-               Case No. 2:18-cv-01622-GMN-DJA
21   Liability Company,
                                                      STIPULATION AND ORDER TO EXTEND
22                              Plaintiffs,           THE AHMAD DEFENDANTS’ DEADLINE
23                vs.                                 TO RESPOND TO THE THIRD AMENDED
                                                      COMPLAINT [ECF NO. 122]
24   AHMAD RAZAGHI, an individual;
     MANUEL MORGAN, an individual; and                (First Request)
25   RAZAGHI DEVELOPMENT COMPANY,
     LLC, an Arizona Limited-Liability Company,
26
                                Defendants.
27

28

                                              Page 1 of 3
       Case 2:18-cv-01622-GMN-DJA Document 152
                                           151 Filed 10/14/20
                                                     10/13/20 Page 2 of 3


 1           Pursuant to LR IA 6-1 and LR 7-1, Plaintiffs Kory Razaghi and Attentus L.L.C. (collectively,
 2   “Plaintiffs”), and Defendants Ahmad Razaghi and Razaghi Development Company, LLC
 3   (collectively, the “Ahmad Defendants”) (collectively with Plaintiffs, the “Parties”) hereby stipulate
 4   and agree as follows:
 5           1.     On August 13, 2019, the Plaintiffs filed their Third Amended Complaint. (ECF No.
 6   122.)
 7           2.     On September 18, 2019, the Ahmad Defendants filed their Rule 12(b)(6) Motion to
 8   Dismiss Plaintiffs’ Third Amended Complaint (the “Motion to Dismiss”). (ECF No. 123.)
 9           3.     On September 30, 2020, the Court entered an Order which, among other rulings,
10   granted the Motion to Dismiss in part and denied the Motion to Dismiss in part. (ECF No. 150.) In
11   its Order, the Court gave Plaintiffs leave to file an amended complaint on or before October 21,
12   2020. (Id.)
13           4.     Plaintiffs intend to file an amended complaint on or before October 21, 2020.
14           5.     Currently, the Ahmad Parties’ deadline to file their answer to the Third Amended
15   Complaint is October 14, 2020.
16           6.     If Plaintiffs file an amended complaint, an answer to the Third Amended Complaint
17   would become moot.
18           7.     Accordingly, the Parties hereby stipulate to extend the time allowed for the Ahmad
19   Defendants to file their answer to the Third Amended Complaint from October 14, 2020, to
20   November 4, 2020. However, the Parties anticipate that Plaintiffs will file an amended complaint on
21   or before October 21, 2020, in which case the Ahmad Defendants’ answer to the Third Amended
22   Complaint will have become moot, and the Ahmad Defendants will instead answer or otherwise
23   respond to the Plaintiffs’ amended complaint pursuant to the ordinary rules and deadlines.
24   ///
25   ///
26   ///
27   ///
28   ///

                                                  Page 2 of 3
      Case 2:18-cv-01622-GMN-DJA Document 152
                                          151 Filed 10/14/20
                                                    10/13/20 Page 3 of 3


 1          8.     The reason for this request is to avoid an unnecessary filing given Plaintiffs’ intent to
 2   file an amended complaint and to accommodate the schedules of counsel for the Ahmad Defendants.
 3

 4    Dated this 13th day of October, 2020                Dated this 13th day of October, 2020
 5    ROTHSTEIN DONATELLI LLP                             MARQUIS AURBACH COFFING
 6    By: /s/ Reed C. Bienvenu                            By: /s/ Collin M. Jayne (with permission)
         RICHARD W. HUGHES                                   PHILLIP S. AURBACH, NEV. BAR NO. 1501
 7       DONNA M. CONNOLLY                                   COLLIN M. JAYNE, NEV. BAR NO. 13899
         REED C. BIENVENU                                    10001 Park Run Drive
 8                                                           Las Vegas, Nevada 89145
         BAILEY❖KENNEDY                                      Telephone: (702) 382-0711
 9       DENNIS L. KENNEDY                                   Facsimile: (702) 382-5816
         PAUL C. WILLIAMS                                    paurbach@maclaw.com
10                                                           cjayne@maclaw.com
      Attorneys for Defendants Ahmad Razaghi
11    and Razaghi Development Company, LLC                Attorneys for Plaintiffs
12

13
            IT IS SO ORDERED:
14
            Dated this 14
                       __ day of October, 2020.
15

16

17
                                                  Gloria M. Navarro, District Judge
18                                                United States District Court
19
     Respectfully Submitted by:
20
     ROTHSTEIN DONATELLI LLP
21
     By: /s/ Reed C. Bienvenu
22      RICHARD W. HUGHES
        DONNA M. CONNOLLY
23      REED C. BIENVENU
24       BAILEY❖KENNEDY
         DENNIS L. KENNEDY
25       PAUL C. WILLIAMS
     Attorneys for Defendants Ahmad Razaghi
26   and Razaghi Development Company, LLC
27

28

                                                  Page 3 of 3
